Citation Nr: 1316895	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-37 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from November 1996 to March 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


REMAND

The Veteran was last afforded a VA examination to determine the current degree of severity of his back disability in December 2011.  In February and April 2012, the Veteran reported increased symptoms of his lumbar spine disability.  See February 2012 VA treatment record; April 2012 statement.  In light of the Veteran's assertions that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of disability.   See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the most recent VA treatment record of record is dated in February 2012; however, the Veteran appears to receive ongoing treatment from VA. See, e.g., February 2012 VA treatment record (indicating that Veteran was referred to Neurology).  These records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim to include up-to-date VA treatment records, notably those dated after February 2012, from the Albuquerque VA health system.

2.  Then, afford the Veteran an examination to determine the current level of severity of his thoracolumbar spine disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

